Citation Nr: 0208370	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  99-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
disorder, claimed as the residual of injury to both eyes.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

(The claims of service connection for a chronic eye disorder 
and bilateral foot disorder will be the subjects of a 
decision which will be promulgated at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 1999 and November 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

At the time of the aforementioned May 1999 decision, the RO 
granted a 10 percent evaluation for the veteran's service-
connected low back disorder, effective from October 30, 1998, 
the date of receipt of his claim for increase.  The veteran 
voiced his disagreement with that decision, with the result 
that, in a subsequent decision of November 2001, the RO 
granted a 20 percent evaluation for the veteran's service-
connected low back disorder, once again effective from 
October 30th, 1998.  The veteran continued his disagreement 
with the assignment of the aforementioned 20 percent 
evaluation, and the current appeal ensued.

This case was previously before the Board in December 2000, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The Board is undertaking additional development with respect 
to the claims of service connection for chronic eye and foot 
disorders, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).



FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
presently characterized by no more than a moderate limitation 
of motion of the lumbar segment of the spine, and/or moderate 
intervertebral disc syndrome with recurring attacks.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
Part 4, Codes 5292, 5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an August 1978 rating decision of August 1978, the RO 
granted service connection for lumbosacral strain.  That 
decision was based on service medical records noting a back 
injury in service, with continuing treatment.  Based on the 
results of a June1978 VA orthopedic examination of the lumbar 
spine, which was essentially normal, and with X-ray studies 
of the lumbosacral strain that showed the presence of minimal 
degenerative disc change at the second lumbar intervertebral 
level, with a secondary slight scoliosis, a noncompensable 
rating was assigned.  The remainder of the veteran's lumbar 
spine and perilumbar soft tissues were unremarkable.

Private X-ray studies of the veteran's lumbar spine conducted 
in May 1998 resulted in the clinical impression of advanced 
degenerative disc disease at the level of the 2nd and 3rd 
lumbar vertebrae.

During a December 1998 VA orthopedic examination, the veteran 
stated that, while carrying a man on his shoulders while 
running an obstacle course in service, he sustained a back 
injury.  Ever since that time, he had experienced difficulty 
with his lower back when lying down, sitting up, or standing 
for too long.  Additionally noted was an intermittent 
numbness of the left lower extremity beginning on the lateral 
aspect of the buttocks and radiating down the lateral aspect 
of the thigh into the calf.  When further questioned, the 
veteran stated that he had not had to miss work as a result 
of his back condition.  

On physical examination, there was no tenderness to deep 
palpation of the lumbar spine or paraspinal muscles at the 
lumbar level.  Forward flexion was to 80 degrees, accompanied 
by pain.  Hyperextension was to 20 degrees, with pain.  
Lateral bending was to 30 degrees, bilaterally, with no pain.  
Straight leg raising was to 60 degrees, bilaterally, with the 
veteran able to carry out this maneuver "well" against 
resistance.  The veteran could support himself while standing 
on either lower extremity alone.  Knee jerks, ankle jerks, 
and plantar responses were normal and equal, bilaterally.  
The impression was lumbar sprain, with progressive 
osteoarthritis and degenerative joint disease, and X-ray 
studies revealing degenerative joint disease, with marked 
disc space narrowing at the level of the 2nd and 3rd lumbar 
vertebrae.

On VA orthopedic examination in September 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran stated that, 
following his discharge from the military, he continued to be 
"very active," attempting to maintain physical fitness in 
order to assure back comfort.  He could not carry any load of 
significant weight, and was unable to carry even light 
objects away from his body, for instance, when doing dishes.  
Additionally noted were problems with sustained sitting and 
lying down.  He required outpatient visits approximately 
every 2 to 3 months for renewal of his pain medication.  
Currently, he took Robaxin, as well as nonsteroidal anti-
inflammatory medication and Lorcet 3 to 4 times a day.  He 
had experienced interrupted sleep, and therefore required an 
especially firm mattress with an applied wood insert.  He was 
unable to lift or bend, and had changed his activities in 
order to maintain a level of comfort.  According to the 
veteran, his position of comfort was "semi-reclined (in) a 
recliner."  Complaints included pain, weakness, stiffness and 
fatigability, as well as a lack of endurance for sustained 
activity.  He stated that he would experience "flare-ups" 
with lifting and carrying, though he did not currently 
utilize crutches or braces.  

On physical examination, range of motion of the veteran's 
back was described as "relatively full."  He was able to 
reach the tops of his feet in forward flexion at 100 degrees 
without pain.  Extension was to 45 degrees, with pain in the 
midline.  Right and left lateral bending was painful in the 
midline at 45 degrees, while rotation was painful at end 
range at 45 degrees, bilaterally.  At the time of 
examination, tests of straight leg raising were negative.  

In the opinion of the examiner, the veteran displayed a 
relatively straight back, with decreased lumbar lordosis, and 
no asymmetry of the spinous processes.  There was no 
tenderness to percussion of the spine, and the veteran was 
able to heel and toe walk, and to squat and return to a 
standing position.  Ambulation was notable for valgus at the 
ankle and a well-preserved arch.  X-ray studies of the 
lumbosacral spine showed evidence of degenerative arthritis, 
with narrowed L2-L5 disc spaces, as well as severe 
degenerative disc disease at the level of the 2nd and 3rd 
lumbar vertebrae.  The pertinent diagnosis was possible 
compression fracture at the level of the 2nd and 3rd lumbar, 
with a history of pain suggestive of degenerative disc 
disease in a veteran of ideal body weight with relatively 
good muscle tone.  It was noted that the veteran exhibited no 
evidence of neurologic deficit, though examination findings 
were consistent with a history of discomfort affecting the 
veteran's ability to perform duties in his professional 
field.

Analysis

The veteran in this case seeks an increased rating for his 
service-connected low back disorder.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2001).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2001).

In the present case, at the time of the aforementioned rating 
decision in May 1999, the veteran was assigned a 10 percent 
evaluation for lumbosacral strain with accompanying arthritic 
changes under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5295, that is, lumbosacral strain.  The subsequent 
assignment of a 20 percent evaluation in November 2001 was 
premised upon a finding of mild limitation of motion of the 
lumbar spine, accompanied by a functional loss due to pain.  
See 38 C.F.R. Part 4, Code 5292.  

The 20 percent evaluation currently in effect for the 
veteran's service-connected low back disorder contemplates 
the presence of a moderate limitation of motion of the lumbar 
segment of the spine.  In order to warrant an increased 
rating to a 40 percent evaluation, there would need to be 
demonstrated the presence of severe limitation of motion of 
the lumbar spine.  38 C.F.R. Part 4, Code 5292 (2001).  An 
increased (i.e. 40 percent) evaluation could likewise be 
assigned on the basis of severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief [See 
38 C.F.R. Part 4, Code 5293 (2001)], or on the basis of 
severe lumbosacral strain manifested by a listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or a loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space.  A 
40 percent evaluation would likewise be warranted with only 
some of the aforementioned manifestations, were there 
evidence of abnormal mobility on forced motion.  See 
38 C.F.R. Part 4, Code 5295 (2001).  

In the present case, it is clear that the veteran suffers 
from no more than a moderate limitation of motion of his 
lumbar spine.  In point of fact, and as noted above, as of 
the time of a recent VA orthopedic examination in September 
2001, the veteran displayed a "relatively full" range of 
motion of the back.  While at the time of that examination, 
there was noted the presence of "severe" degenerative disc 
disease at the level of the 2nd and 3rd lumbar vertebrae, 
clinical findings were inconsistent with any such "severe" 
impairment of function.  In point of fact, at the time of 
said examination, there was no evidence of any neurologic 
deficit, or of any tenderness to percussion of the veteran's 
spine.  The veteran was able to both heel and toe walk, and 
to squat and return to a standing position.

Based on such findings, the Board is of the opinion that the 
20 percent evaluation currently in effect for the veteran's 
service-connected low back disorder is appropriate, and that 
an increased rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and its implementing regulations, as 
they redefine the obligations of the VA with respect to the 
duty to assist, and the enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claim.  To that 
end, he has been scheduled for a number of VA examinations.  
Moreover, in correspondence of March 2001, he was informed of 
the VA's obligations under the new act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Accordingly, 
the Board is of the opinion that no further duty to assist 
the veteran exists in this case. 


ORDER

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

